FILED
                            NOT FOR PUBLICATION                             DEC 16 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50098

              Plaintiff - Appellee,              D.C. No. CR 07-118-CAS

  v.
                                                 MEMORANDUM *
CARLOS SERRANO,

              Defendant - Appellant.



                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                     Argued and Submitted December 10, 2010
                               Pasadena, California

       Before: TROTT, WARDLAW, and IKUTA, Circuit Judges.

       Though the district court erred in overruling defense counsel’s objection

when the prosecutor asked Carlos Serrano during cross-examination whether

Postal Service Inspector Kugel was “lying,” United States v. Harrison, 585 F.3d

1155, 1158 (9th Cir. 2009), the government has satisfied its burden of establishing



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
harmlessness, United States v. Hernandez, 109 F.3d 1450, 1453 (9th Cir. 1997)

(per curiam), by demonstrating that it is not “more probable than not that the

alleged misconduct affected the jury’s verdict,” United States v. Nobari, 574 F.3d

1065, 1082 (9th Cir. 2009) (quoting United States v. Simtob, 901 F.2d 799, 806

(9th Cir. 1990)) (internal quotation marks omitted). First, the government

provided ample evidence that Serrano knew that he was participating in a

fraudulent transaction, United States v. Weatherspoon, 410 F.3d 1142, 1151 (9th

Cir. 2005); see also Nobari, 574 F.3d at 1082, including Serrano’s sworn

statement, emails instructing him to make misrepresentations to the bank,

documents in which Serrano certified the veracity of false information, and

testimonial evidence that he employed aliases and opened a bank account for the

sole purpose of depositing funds from the transaction.

      Moreover, because Serrano responded to the government’s improper

question by stating that Kugel was telling the truth, the question did not pit

Serrano’s credibility against Kugel’s, a fact which further undercuts Serrano’s

claim that the improper question was harmful. See Harrison, 585 F.3d at 1159;

United States v. Combs, 379 F.3d 564, 573 (9th Cir. 2004). Contrary to Serrano’s

argument, the case cannot be reduced to a credibility contest between Serrano and

Kugel as to the veracity of Serrano’s statement that he knew “from day one” that


                                           2
the transaction was suspicious, because the government needed only to establish

that Serrano knew during the course of the transaction that he was participating in

fraudulent activities. See 18 U.S.C. §§ 371, 1344(2).

      Finally, the court advised the jury that it was the “sole and exclusive judge[]

of the credibility of each of the witnesses called to testify in this case.” See

Harrison, 585 F.3d at 1159–60. The jury is presumed to have followed the court’s

instructions. See Zafiro v. United States, 506 U.S. 534, 540–41 (1993).

      AFFIRMED.




                                            3